FILED
                                                                                                     COURT OF APPEALS
                                                                                                           DIVISION 11

                                                                                                   2015 JUN 16       AM 6: 00

                                                                                                    S TAiE
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGaT
                                                                                                    BY

                                               DIVISION II


In the Matter of the Marriage of:                                                 No. 45767 -9 -II


ANTONIO JOSE CARRASCO,


                  Appellant /Cross Respondent,


 and

                                                                             UNPUBLISHED OPINION
ANNA MARIE CARRASCO,


                  Respondent /Cross Appellant.


       WORSWICK, J. —       Antonio Carrasco appeals the trial court' s maintenance award and


division of property in this marital dissolution case. He argues that the trial court abused its

discretion by ( 1) failing to impute income to his ex -wife, Anna Tarantino, for purposes of

calculating   spousal maintenance and child support, (          2) awarding Tarantino " supplemental"

maintenance, (   3) securing Tarantino'   s maintenance payments with a                life insurance policy, ( 4)


ordering Carrasco to pay all expenses for his adult daughter' s treatment for an eating disorder,

and ( 5) using the trial date to calculate Tarantino' s share of Carrasco' s retirement account. We

affirm and we grant attorney fees to Tarantino.

                                                        FACTS


        Antonio Carrasco and Anna Tarantino were married for 19 years. When the couple


married in January of 1994, Tarantino was working as a secretary and Carrasco was an

undergraduate student. After Carrasco' s graduation in 1996, the couple moved from California


to Minnesota,    where   Carrasco   studied   for   a   PhD   and   then   a medical   degree from 1996    until   2006.
No. 45767 -941




The couple then moved to Wisconsin, where Carrasco was a medical resident from 2006 until


2008. In 2008, the couple moved to Vancouver, Washington, where Carrasco completed another


medical residency from 2008 until 2010. From 2010 to 2012, Carrasco remained as a fellow at

the hospital where he had completed his residency. In 2012, Carrasco obtained full employment

as a   doctor   at   the   same   hospital. Carrasco        was    earning roughly $ 16, 210.   10 in gross monthly

income at the time of dissolution.


         In 1994, shortly after the couple' s marriage, Tarantino quit her job to raise the couple' s

first child. The couple had three children: Sarah,' born in 1994; and two teenaged boys, born in

1999 and 2000. Tarantino took care of their children full -time. Thus, from 1994 until 2012 the

couple and their children lived primarily on Carrasco' s ,student loans, grants, stipends, and

financial aid. During the marriage, the couple acquired few assets: they had owned a house in

Minnesota, but it was foreclosed upon. At the time of dissolution, they owned a house in

Vancouver.


          Carrasco moved out of the family home on August 18, 2012, and filed for divorce shortly

thereafter. The parties           proceeded      to trial   on   October 28   and   29, 2013. Both Carrasco and


Tarantino testified at trial.


          During Carrasco' s opening statement, his attorney spoke about the couple' s adult

daughter, Sarah,           and   her   need   for treatment for    an   eating disorder. The attorney   said, "[   Y] ou will


hear testimony that my client has had regular and on -going contact with [ Sarah] and that he has

provided for all of her medical needs, all of her billings and he is actually the one that' s going to




1 The record is inconsistent regarding the spelling of Sarah' s name.

                                                                    2
No. 45767 -9 -II




be paying for her in-patient treatments."                  Verbatim Report of Proceedings ( VRP) at 4. During

Tarantino' s opening statement, the following colloquy took place:

           Tarantino'         s   attorney]:   I am thrilled this morning to hear for the first time that the
                husband is willing to pay for [ Sarah]' s treatment program. That is the first that
                we' ve   heard       of  And I' m hearing that it is a stipulation that the
                                          that...

                husband will pay for the -
           Carrasco'      s   attorney]: Yes.
           Tarantino'         s    attorney]:— treatment program.
           Carrasco'      s       attorney]: It' s already —he' s sent   her money for her plane ticket
                and —

           Judge]:       So your client is stipulating that he will pay for all treatment costs?
           Carrasco'      s       attorney]: —yes.
           Tarantino'         s   attorney]:    Fabulous. Thank you.
           Judge]:       Okay. So noted on the record then.

VRP   at   12 - 13 (   emphasis added).             The topic of Carrasco paying for Sarah' s treatment arose

several times during trial, and each time, Carrasco affirmed that he would pay for it. On direct

examination of Carrasco, his attorney engaged him in the following questioning:

           Q: And who arranged to pay for the treatment that she' s received?
           A: For the treatment that she' s received?
           Q: Thus far?
           A: I pay for that.

VRP   at   21.    Later, in the same direct examination, Carrasco' s attorney reminded him that he

hadn' t added the cost of Sarah' s treatment to the worksheet about each spouse' s costs:


           Q: But you didn' t include thethe cost of sending [ Sarah] to treatment, did you?
           A: No I did not.
           Q: Okay. So that would be in addition to these premiums, correct?
           A: Correct.


VRP at 78. His attorney also questioned him about the costs of Sarah' s treatment:

           Q:    Do    you —        do you know how much you have spent on [ Sarah]' s treatment to
                 date?
           A: No I do not.




                                                                  3
No. 45767 -9 -II




           Q:   And you could —
           A: It' s in the thousands.
           Q: — give an estimate for the court?
           A: Approximately twenty to twenty -five thousand dollars.
           Q: And do you know how much it' s going to cost for her to go through the in-
                patient treatment program?

           A: I imagine it   will   be   a similar   amount —fifteen
                                                             to twenty thousand dollars.
           Q: And you' ve already stipulated to the court that you' re going to undertake this
              step?
           A: Yes.


VRP   at   24 -25.   Later, Tarantino testified that she believed the treatment would cost about


 10, 000 per year.


           On cross -examination, Tarantino' s attorney discussed treatment costs with Carrasco:

           Q: You' ve indicated that you will pay for [ Sarah]' s treatment program?
           A: Correct.
           Q: Yeah.
           A: I' ve been paying for [ Sarah]' s medical care.

VRP at 106.


           Tarantino testified that since the separation she had attempted to reenter the workforce:


she had performed volunteer work after hearing that it was a good way to improve job prospects,

and she    had investigated job      placement services.        She had attempted secretarial work, but did not


find it promising as a career, so she began volunteering to learn medical billing.

           After trial, the court entered findings of fact and conclusions of law. The trial court


found a disparity between the parties' educations and future earning prospects. Accordingly, the

decree of dissolution provided for spousal maintenance to Tarantino of $5, 500 per month for a


total of nine years, representing a five year base plus an additional four years to allow Tarantino

the time to seek higher education. The trial court did not impute any income to Tarantino in




                                                            4
No. 45767 -9 -II




calculating maintenance. The trial court ordered Carrasco to name Tarantino as a beneficiary on

his life insurance policy in an amount at least equal to the remaining maintenance payments to

secure these payments in the event of Carrasco' s early death.

       The trial court also divided the couple' s property. It found that the couple had separate

property listed on exhibits attached to the decree of dissolution. The trial court allocated half of

Carrasco' s retirement account accrued through October 29, 2013 ( the date of trial) to each


spouse as their separate property. The court awarded the Vancouver house to Carrasco and half

of the house' s equity to Tarantino.

          The trial court entered a final parenting plan and child support order. The child support

order did not mention the couple' s adult daughter Sarah. The child support order established


payments for their two sons based on an attached worksheet, which showed that Tarantino had

no income apart from spousal maintenance.


          About a month after the judgment, Carrasco moved to enforce certain terms of the decree.


In response, Tarantino requested an addendum to the decree, claiming that, despite Carrasco' s

stipulation to pay the costs of Sarah' s treatment, he had since told Sarah he would not pay for

anything. After a hearing to resolve the dispute, the trial court entered an addendum to the

decree of dissolution which included a supplemental finding of fact stating that " the parties

entered a CR2A Stipulation and placed on the record that the husband has stipulated to paying all

expenses related to the adult child Sarah' s medical and mental health treatment related to her


eating disorder. Thus, this Stipulation shall become a part of this Addendum to Decree and Final

Order."    Clerk' s Papers ( CP) at 169. Carrasco appeals.




                                                   5
No. 45767 -9 -II




                                                           ANALYSIS


                                                   I. STANDARD OF REVIEW


           Carrasco bears a substantial burden in appealing the trial court' s dissolution decree. We

favor finality in dissolution actions. In re Marriage ofLandry, 103 Wash. 2d 807, 809, 699 P.2d
214 ( 1985).           To prevail, Carrasco must show a manifest abuse of discretion by the trial court.
103 Wash. 2d at 809.


           Unchallenged findings are verities on appeal. In re Marriage ofKim, 179 Wash. App. 232,

246, 317 P.3d 555,            review      denied, 180 Wash. 2d 1012 ( 2014).    We review de novo whether the trial

court' s conclusions of law flow from its findings of fact. In re Marriage ofMcDermott, 175 Wn.

App. 467,            483, 307 P.3d 717,      review   denied, 179 Wash. 2d 1004 ( 2013). We defer to the trial court


on issues of conflicting testimony and witness credibility. In re Marriage ofBurrill, 113 Wn.

App. 863, 868, 56 P.3d 993 ( 2002).

                                                       II. FINDINGS OF FACT


               Carrasco assigns error to findings of fact 2. 8, 2. 12, and 2. 20. Because Carrasco does not

argue that these findings lack substantial evidence, we consider them verities. See RAP

10. 3(   a)(   6);    Hoskins v. Reich, 142 Wash. App. 557, 565 n. 5, 174 P.3d 1250 ( 2008).

               Finding of fact 2. 8 states that the couple has " real or personal property set forth in Exhibit

 H'   and '     W.'       CP   at   111.   Carrasco does not argue that this finding lacks substantial evidence,

because he does not contest that the couple has such property. Instead, he contests the trial

court' s division of his retirement account. We address that legal argument below, but consider

finding of fact 2. 8 a verity.



                                                                  6
No. 45767 -9 -II




         Finding of fact 2. 12 says that Tarantino does not have outside resources, and Carrasco

could afford to pay spousal maintenance and child support; that the marriage was of significant

length but produced only nominal community property due to the couple' s focus on Carrasco' s

education; and that Tarantino had only a high school education and it was unlikely she would

ever match Carrasco' s earning potential given her age at 46 and her limited time to pursue a

career. Carrasco does not argue that any of these facts lack substantial evidence. Thus, we

consider this finding as a verity on appeal.

         Finding of fact 2. 12 goes on to state that spousal maintenance was appropriate for

sufficient time to allow Tarantino to seek, at minimum, a four -year degree, and that nine total

years of spousal maintenance was appropriate and equitable. These rulings are conclusions of

law labeled as findings of fact, so we review them de novo as conclusions of law. Casterline v.

Roberts, 168 Wn.        App.   376, 383, 284 P.3d 743 ( 2012). We address Carrasco' s challenges to


those legal conclusions below.


         Finding   of   fact 2. 20   states: "   There are children in need of support and child support


should   be   set pursuant   to the Washington State Child Support Schedule," and finds that the child


support order is incorporated by reference into the decree of dissolution. CP at 113 -14. Carrasco

does not argue that any of these facts lack substantial evidence, but instead contests the trial

court' s order that Carrasco pay for his adult daughter' s eating disorder. We consider this finding

as a verity, and address his legal argument below.




                                                             7
No. 45767 -9 -II




                                     III. MAINTENANCE AWARD


A.     No Imputed Income


       Carrasco argues that the trial court abused its discretion by failing to impute a minimum

wage income to Tarantino for purposes of calculating both her spousal maintenance award and

Carrasco' s child support obligations. We disagree.


       Carrasco challenges both the trial court' s determination of Tarantino' s need for


maintenance, and its calculation of child support based the maintenance award. Spousal


maintenance and child support are governed by separate statutes ( chapter 26. 09 RCW and

chapter 26. 19 RCW, respectively) and require separate legal analyses.

        1.   Calculating Maintenance

        Carrasco argues that the trial court erred by not imputing income to Tarantino before

calculating maintenance. We disagree.

       In marriage dissolution proceedings, a trial court " may grant a maintenance order for

either spouse."    RCW 26. 09. 090. The trial court has great discretion in awarding maintenance:

the maintenance order " shall be in such amounts and for such periods of time as the court deems


just, without regard to misconduct, after considering all relevant factors. "2 RCW 26. 09. 090



2 These factors include but are not limited to:
                a) The financial resources of the party seeking maintenance, including
        separate or community property apportioned to him or her, and his or her ability to
        meet his or her needs independently, including the extent to which a provision for
        support of a child living with the party includes a sum for that party;
                b) The time necessary to acquire sufficient education or training to enable
        the party seeking maintenance to find employment appropriate to his or her skill,
        interests, style of life, and other attendant circumstances;




                                                   8
No. 45767 -9 -II




 emphasis added). "       The only limitation on amount and duration of maintenance under RCW

26. 09. 090 is that, in light    of   the   relevant   factors, the   award must   be just."   In re Marriage of

Bulicek, 59 Wash. App. 630, 633, 800 P.2d 394 ( 1990).

        The trial court concluded that nine years of spousal maintenance was appropriate because


Tarantino' s future earning capacity was significantly lower than Carrasco' s, due to the many

years the couple spent supporting Carrasco' s education. This legal conclusion flows from the

trial court' s findings of fact. The court found that Tarantino did not have outside financial


resources, and needed time to earn a degree. By contrast, the court found that Carrasco had the

ability to provide for his own needs even if ordered to pay maintenance and child support. It also

found that the community had nominal property because the primary focus was Carrasco' s

education and medical degree, and that Tarantino' s earnings were unlikely to match Carrasco' s.

The court' s conclusion that nine years of maintenance was appropriate flows from these

unchallenged findings.


        The statute provides broad discretion for the trial court to award maintenance in such a


way as it finds just, considering all relevant factors but not bound to any strict statutory formula.

RCW 26. 09. 090;        see   Bulicek, 59 Wn.     App.    at   633. Here, the trial court balanced the couple' s




                   c)    The standard of living established during the marriage or domestic
         partnership;
                   d) The duration of the marriage or domestic partnership;
                   e) The age, physical and emotional condition, and financial obligations of
         the spouse or domestic partner seeking maintenance; and
                   f) The ability of the spouse or domestic partner from whom maintenance
         is sought to meet his or her needs and financial obligations while meeting those of
         the spouse or domestic partner seeking maintenance.
RCW 26. 09. 090( 1).



                                                                 9
No. 45767 -9 -II




relative earning potential and financial resources based on the undisputed facts that Carrasco had

a medical degree and Tarantino had almost no training or work experience. Carrasco has not

carried his burden of showing that the trial court abused its discretion by ordering an unjust
maintenance award.



         2.    Calculating Child Support

         Carrasco argues that the trial court erred by not imputing income to Tarantino for the

purposes of calculating child support. He argues that the trial court should have found that

Tarantino was voluntarily unemployed, and then should have imputed a minimum wage income

to her for purposes of calculating child support. We disagree.

         Trial courts must consider all sources of both parents' income when calculating child

support.      RCW 26. 19. 071( 1).   The trial court is obligated to impute income when it finds that a

spouse   is voluntarily   unemployed.     RCW 26. 19. 071( 6). "   Voluntary unemployment" is

 unemployment that is brought about by one' s own free choice and is intentional rather than

accidental."     In re Marriage ofBrockopp, 78 Wash. App. 441, 446 n. 5, 898 P.2d 849 ( 1995).

         The trial court did not manifestly abuse its discretion by finding that Tarantino was not

voluntarily unemployed. Tarantino testified that she had made attempts since the separation to

reenter the workforce: she had performed volunteer work after hearing that it was a good way to

improve job      prospects, and she   had been   investigating   placement services.   She attempted


secretarial work, but did not find it promising as a career, so she began volunteering to learn

medical billing. Thus, the evidence provided tenable grounds for the trial court' s ruling that




                                                       10
No. 45767 -9 -II




Tarantino was not intentionally unemployed.3 The trial court did not manifestly abuse its

discretion by not finding that Tarantino was voluntarily unemployed. Thus, the trial court did

not err by not imputing income to Tarantino for purposes of calculating child support.

B.        Supplemental Maintenance for Unrealized Educational Benefit


          The trial court awarded Tarantino maintenance for nine years. Carrasco argues that the


trial court abused its discretion by awarding Tarantino maintenance for four of those years,

which compensated her for the unrealized benefits of Carrasco' s education. He argues that ( 1)


Tarantino did not prove that she supported Carrasco through medical school and thus the trial


court abused its discretion by compensating her, and (2) maintenance should be limited to the

number of years Tarantino needs to receive an education. We disagree.


          The only limitation on amount and duration of maintenance under RCW 26. 09. 090 is

that, in light of the relevant factors, the award must be just. In re Marriage of Washburn, 101
Wash. 2d 168, 178, 677 P.2d 152 ( 1984).       One such relevant factor is whether one spouse supported


another in obtaining a professional degree in anticipation of benefiting the marital community,

but the   marriage ended    before those benefits    could   be   realized.   Washburn, 101 Wash.2d at 178.


There is no precise formula for awarding maintenance; instead, maintenance is, a " flexible tool" a




3 Carrasco urges us to hold that Tarantino admitted she was voluntarily unemployed, stating on
cross -examination   that   she " choose[ s] not   to work   right now."      Br. of Appellant at 14. But we do
not disturb findings supported by substantial evidence even where conflicting evidence exists.
Burrill, 113 Wash. App. at 868. Tarantino said she chose not to work in the context of Carrasco' s
attorney cross -examining her about her daily schedule, urging her to admit it would be possible
to maintain a part-time job. But Tarantino said she was not actively seeking work in Vancouver
due to her plans to move to California once the divorce was settled. We will not disturb the trial
court' s decision due to one statement from Tarantino, taken out of context.


                                                       11
No. 45767 -9 -II




court   may   use   to   equalize   the   parties'   standard of
                                                                   living.   Washburn, 101 Wash. 2d at 179. When


awarding maintenance where there are unrealized educational benefits, a trial court must

consider    four factors: ( 1) the        amount of    community funds        expended   for   educational costs, (   2) the


income the community would have earned had the student spouse worked rather than gone to

school, (   3) the nonstudent spouse' s lost educational or career opportunities given up due to the

student spouse' s education, and ( 4) each spouse' s               future    earnings prospects.     Washburn, 101
Wash. 2d at 179 -80.


         Carrasco argues that the trial court abused its discretion by compensating Tarantino for

more than the amount Tarantino paid for Carrasco' s education, and for more than the amount of

time Tarantino required to obtain an education. But our law does not require a trial court to

award supplemental maintenance to reimburse the supporting spouse for past separate

expenditures ( e.    g., actually paying for the         other spouse' s education);      instead, it reimburses the


supporting spouse for expectedfuture benefits from the educated spouse' s increased earning

potential that had not yet come to fruition at dissolution. See Washburn, 101 Wash. 2d at 179 -80;


Kim, 179 Wash. App. at 252 -53; In re Marriage ofFernau, 39 Wash. App. 695, 703 -05, 694 P.2d
1092 ( 1984). Moreover, there is              no   rigid formula for awarding       maintenance.      Washburn, 101
Wash. 2d at 179. There is no basis in our law for limiting a trial court' s award of maintenance to

the amount a supporting spouse paid toward a student spouse' s education, nor to the number of

years that the spouse requires to obtain an education.


         Here, the trial court did not manifestly abuse its discretion in providing supplemental

maintenance. The court found a major disparity between the couple' s finances: Carrasco' s




                                                               12
No. 45767 -9 -II




monthly   gross wage was   roughly $ 16, 000, whereas Tarantino had no income apart from spousal


maintenance. It found that Tarantino had not worked during the marriage, and that the couple' s

total finances were " nominal" because of the long time Carrasco spent obtaining his degrees. CP

at 112. It found that Tarantino' s future job prospects were limited due to her age and lack of

experience. These findings are verities, and these considerations are proper under Washburn.
101 Wash. 2d at 179 -80.


       In addition to the Washburn factors, the trial court considered all relevant factors under


RCW 26. 09. 090.   As described above, the trial court considered the couple' s relative earning

potential, current financial situation and income, length of marriage, and child support


obligations. Even if Tarantino were able to support herself fully in a new career, as Carrasco

argues, this factor would not be dispositive. Rather, the age, health, and employability of the

spouse seeking maintenance is but one factor for the trial court to consider in awarding

maintenance.   RCW 26. 09. 090( 1)(   e);   Washburn, 101 Wash.2d   at   178 -79. We hold that the trial


court did not manifestly abuse its discretion in the amount and duration of spousal maintenance it

awarded Tarantino. Its conclusions flow from its findings of fact about the couple' s focus on


Carrasco' s education, and the court fairly considered the factors of RCW 26. 09. 090 and

Washburn. We hold that the trial court made a just and equitable award in light of those factors.4




4 Carrasco argues briefly in his issues pertaining to assignments of error that the trial court
should have ordered that the start date of maintenance was when payments began. He does not
provide argument about this issue, so we do not address it. See Holland v. City of Tacoma, 90
Wash. App. 533, 538, 954 P.2d 290 ( 1998) ( " Passing treatment of an issue or lack of reasoned
argument is insufficient to merit judicial consideration. ").




                                                    13
No. 45767 -9 -II




C.        Securing Maintenance Payments through Life Insurance

          Carrasco argues that the trial court abused its discretion by ordering him to maintain a life

insurance policy to secure maintenance payments to Tarantino. He argues that this was an abuse

of discretion because it creates a windfall for Tarantino in two ways. We disagree.


          First, Carrasco argues that the order requiring him to secure his maintenance payments to

Tarantino through his life insurance policy is an abuse of discretion because, were Carrasco to

die before maintenance payments had ceased, Tarantino would receive a lump sum through the

life insurance benefit that would accrue interest over time if she invested it, resulting in a much

larger payout than incremental maintenance payments. Second, Carrasco argues that the order

creates a windfall because Tarantino would not owe taxes on the proceeds of Carrasco' s life


insurance policy, but she would owe taxes on her monthly spousal maintenance payments.

          There is no requirement that a property division be mathematically precise; instead, it

must be just and equitable. In re Marriage of Crosetto, 82 Wash. App. 545, 556, 918 P.2d 954

 1996).    We hold that Carrasco has failed to show that the trial court manifestly abused its

discretion or created an unjust or inequitable result by securing Tarantino' s maintenance

payments with Carrasco' s life insurance policy.

                                        IV. MEDICAL TREATMENT ORDER


          Carrasco argues that the trial court erred by ordering Carrasco to pay for Sarah' s medical

and mental health treatment relating to her eating disorder. He argues that the trial court

misconstrued     the   parties'   stipulation:   he declares that he   agreed   to pay only up to "$ 20, 000 for


 Sarah' s] treatment for bulimia as an in-patient upon her arrival in Vancouver in late October or




                                                           14
No. 45767 -9 -II




early November, 2013."          Br. of Appellant at 29. He argues that the trial court' s order, which


included no cost ceiling or time restrictions, exceeded the bounds of the parties' stipulation and

must be stricken. We affirm the order, because the trial court properly entered this order

pursuant to the parties' stipulation.


        CR 2A provides:


        No agreement or consent between parties or attorneys in respect to the proceedings
        in a cause, the purport of which is disputed, will be regarded by the court unless the
        same shall have been made and assented to in open court on the record, or entered
        in the minutes, or unless the evidence thereof shall be in writing and subscribed by
        the attorneys denying the same.

 CR 2A applies only when ( 1) the agreement was made by the parties or attorneys ` in respect to

the proceedings     in   a cause[,]'   and ( 2)   the   purport of   the   agreement   is disputed." . Patterson v.


Taylor, 93 Wn.      App. 579,     582, 969 P.2d 1106 ( 1999) (        quoting In re Marriage ofFerree, 71 Wn.

App.   35, 39, 856 P.2d 706 ( 1993)).        CR 2A applies here because the agreement at issue was a


stipulation made on the record in open court, and Carrasco disputes the substance of the


stipulation.




         A stipulation made in open court is a binding contract. Cook v. Vennigerholz, 44 Wash. 2d
612, 615, 269 P.2d 824 ( 1954).          The trial court' s function is " to ascertain that the parties and


counsel understand        the stipulation and to implement that              agreement."   Baird v. Baird, 6 Wash. App.
587, 589 -90, 494 P.2d 1387 ( 1972) ( citation            omitted).       We do not look behind the face of the


stipulation on the record unless the party contesting it shows that it was the product of fraud,

mistake,   lack   of jurisdiction, or    attorney       overreach.   Washington Asphalt Co. v. Harold Kaeser




                                                               15
No. 45767 -9 -II




Co., 51 Wash. 2d 89, 91, 316 P.2d 126 ( 1957);                Nguyen v. Sacred HeartMed. Ctr., 97 Wash. App.
728, 735, 987 P.2d 634 ( 1999);            Baird, 6 Wash. App. at 589 -90.

        Here, the trial court found " that the parties entered a CR2A Stipulation and placed on the


record that the husband has stipulated to paying all expenses related to the adult child Sarah' s

medical and mental             health treatment   related   to her eating disorder."   CP at 169. This finding was

based on the following colloquy:

           Judge to Carrasco'        s   attorney]:   So your client is stipulating that he will pay for
              all treatment costs?

           Carrasco'   s   attorney]: — yes.
           Tarantino'      sattorney]: Fabulous. Thank you.
           Judge]:   Okay.        So noted on the record then.


VRP   at13 ( emphasis added).              Carrasco now claims that his stipulation was limited to paying for

 20, 000, based on a response he gave on direct examination when responding to his attorney' s

question about how much treatment might cost. 5 Carrasco estimated treatment would cost about

 fifteen to twenty thousand dollars."             VRP at 24. He verified that he was " going to undertake

this step."    VRP   at    24 -25.   But we do not look behind the face of a stipulation unless the party

contesting the stipulation can show it is the result of fraud, mistake, lack of jurisdiction, or

attorney   overreach.          Washington Asphalt Co., 51 Wash. 2d at 91; Nguyen, 97 Wash. App. at 735;

Baird, 6 Wn.     App.      at   589 -90.   Carrasco alleges none of these defects. Accordingly, we do not




5 Carrasco argues for the first time in his reply brief that the trial court lacked jurisdiction over
Sarah because she was an adult. We do not consider arguments raised for the first time in reply
briefs. In re Marriage ofSacco, 114 Wash. 2d 1, 5, 784 P.2d 1266 ( 1990).



                                                               16
No. 45767 -9 -II




disturb the trial court' s order enforcing the stipulation that Carrasco should pay " all treatment

costs."       VRP at 12 -13 ( emphasis added).


              Carrasco    argues      that the   unlimited order       leads to the         absurd result   that "[   i] f, twenty years

from now, Sarah submits herself to the care of a faith healer in Switzerland whose cure for

Sarah'    s   eating disorder involves joint counseling                     sessions with      Sarah   and [   Tarantino], the order


obligates [ Carrasco] to pay             for it,"   and "[   t] hat   was not what [ Carrasco] agreed             to."   Br. of


Appellant at 27. But this challenge is not ripe: Carrasco does not allege that Tarantino has

moved to enforce the stipulation in an absurd manner; he argues instead that she might someday

do so.


              Furthermore, should Tarantino seek in the future to enforce the stipulation in what

Carrasco believes is an unreasonable manner, courts in Washington will use the context rule of


contract interpretation to help effectuate Carrasco' s intent in entering this stipulation. See

Fedway Marketplace W, LLC v. State, 183 Wash. App. 860, 871, 336 P.3d 615 ( 2014) review

denied, 182 Wash. 2d 1013 ( 2015); Dan' s                   Trucking, Inc.             v.   Kerr Contractors, Inc.,       183 Wash. App.
133, 140 -41, 332 P.3d 1154 ( 2014). The context rule allows the court to view a contract,


including       a stipulation, as a whole and "'             consider extrinsic evidence, such as the circumstances


leading to the execution of the contract, the subsequent conduct of the parties and the

reasonableness of          the   parties' respective         interpretations. '             Fedway, 183 Wash. App. at 871

 quoting Roats        v.   Blakely      Island Maint. Comm'            n,   Inc.,   169 Wash. App. 263, 274, 279 P.3d 943

 2012));       see also    Dan'   s   Trucking,     183 Wn.     App.        at   140 -41.    Courts use the context rule even




                                                                       17
No. 45767 -9 -II




when interpreting an unambiguous contract term, and the court will use extrinsic evidence only

to determine the meaning of words the parties used. Fedway, 183 Wash. App. at 871.

       Thus, should Tarantino move to enforce the stipulation in an unreasonable manner, the


context rule will permit a court to interpret the term that Carrasco will pay " all" of the treatment

costs in accordance with Carrasco' s demonstrated intent to pay for the reasonable cost of Sarah' s

anticipated eating disorder treatment needs, which he believed would be roughly $20, 000.

Furthermore, the context rule would permit the court to reject any potential unreasonable

interpretation   of   the   stipulation   Tarantino   might offer.   Fedway,   183 Wn.   App.   at   871. Thus, we


hold that Carrasco' s argument about potential future abuses of the stipulation is not ripe, and that

the context rule will permit a court to interpret the stipulation in accordance with Carrasco' s

demonstrated intent when enforcing the stipulation in the future.

                                   V. START DATE OF RETIREMENT BENEFITS


        Carrasco argues that the trial court erred by awarding half of Carrasco' s retirement

account to Tarantino through the trial date, rather than the separation date. He argues that

Tarantino has no right to amounts in his retirement account accrued after the couple' s separation,


because they are his separate property. We disagree.

        We review the trial court' s allocation of property for a manifest abuse of discretion.

Landry, 103 Wash. 2d at 809 -10. In a dissolution proceeding, the trial court " shall, without regard

to misconduct, make such disposition of the property and the liabilities of the parties, either

community    or separate, as shall appear just and equitable."            RCW 26. 09. 080 ( emphasis added).


The trial court shall consider all relevant factors including, but not limited to:




                                                            18
No. 45767 -9 -II




                      1) The nature and extent of the community property;
                      2) The nature and extent of the separate property;
                      3) The duration of the marriage or domestic partnership; and
                      4) The economic circumstances of each spouse or domestic partner at the
         time the division of property is to become effective, including the desirability of
         awarding the family home or the right to live therein for reasonable periods to a
         spouse or domestic partner with whom the children reside the majority of the time.

RCW 26. 09. 080. Thus, trial courts have broad discretion in dissolution proceedings to allocate


both community and separate property in a just and equitable manner, considering " all" relevant

factors. RCW 26. 09. 080. And a party challenging the trial court' s decision in a dissolution

proceeding must demonstrate that the trial court manifestly abused its discretion. Landry, 103
Wash. 2d at 809.


         By the plain terms of RCW 26. 09. 080, the characterization of property as community or

separate does not control its distribution. In re Marriage ofKonzen, 103 Wash. 2d 470, 478, 693
P.2d 97 ( 1985).      Instead, the trial court must consider all relevant factors, and has the discretion


to   dispose   of   property, " either community   or separate,"   so long as the award is just and equitable.

RCW 26. 09. 080. Carrasco has not carried his burden of demonstrating that the trial court

manifestly abused its discretion by using the trial date, rather than the date of separation, to

calculate Tarantino' s share of his retirement account. The trial court considered all relevant


factors, only one of which was whether the property was characterized as community or separate.

RCW 26. 09. 080. Carrasco does not argue that this award was not just or equitable. Because the

characterization of property as separate does not control its distribution, and because the trial

court is obligated to arrive at a just and equitable distribution of property regardless of its

characterization, Carrasco fails to show that this award was erroneous.




                                                        19
No. 45767 -9 -II




                                                     ATTORNEY FEES


               Both Carrasco and Tarantino request attorney fees on appeal. RAP 18. 1( a) permits us to

award      attorney fees to   a   party   entitled   to them   under " applicable   law." RCW 26. 09. 140 allows


the appellate court, in its discretion and after considering the " financial resources" of the parties,

to order a party to pay the attorney fees of the other party in cases governed by chapter 26. 09

RCW. A party must timely file a financial declaration with us for his or her resources to be

considered. RAP 18. 1( c).


               Tarantino filed an affidavit of financial need at least 10 days before oral argument. RAP


18. 1(   c).    Finding that she has the financial need, we grant her attorney fees on appeal, in an

amount to be determined by our court commissioner.

               Affirmed.


               A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




 We concur:




                                                                20